OPINION
PER CURIAM.
Jesus Veras-Prudente appeals the sentence imposed following his guilty plea to re-entry after deportation by an alien previously convicted of an aggravated felony, in violation of 8 U.S.C.A. §§ 1326(a), (b)(2) (West 1999). Veras-Prudente’s attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Counsel states there are no meritorious issues for appeal, but contends on Veras-Prudente’s behalf that the district court erred in sentencing him to forty-one months’ imprisonment, which was within the guidelines range of forty-one to fifty-one months. Veras-Prudente has also filed a pro se supplemental brief.
In the Anders brief prepared by counsel, Veras-Prudente presents no challenge to the calculation of the guidelines range but merely contends his sentence was too high within the correct range, we find he is not entitled to appellate review on his claim. See United States v. Jones, 18 F.3d 1145, 1150-51 (4th Cir.1994); United States v. Porter, 909 F.2d 789, 794 (4th Cir.1990). We find the claims in Veras-Prudente’s pro se supplemental brief meritless. We also deny Veras Prudente’s motion to strike the Government’s brief. In addition, we have examined the entire record in this case in accordance with the requirements of Anders and find no meritorious *303issues for appeal. We therefore affirm Veras-Prudente’s conviction and sentence.
We deny counsel’s motion to withdraw at this time. This court requires counsel to inform his client, in writing, of his right to petition the Supreme Court of the United States for further review. If the client requests a petition be filed, but counsel believes such a petition would be frivolous, then counsel may move in this court for leave to withdraw from representation. Counsel’s motion must state that a copy thereof was served on the client. Finally, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.